IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RUSTIE AMAN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-1420

JOHNATHON AMAN,

      Appellee.

_____________________________/

Opinion filed December 5, 2017.

An appeal from an order of the Circuit Court for Madison County.
Andrew J. Decker, III, Judge.

Rustie Aman, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, BILBREY, and KELSEY, JJ., CONCUR.